DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I – Figs. 1-4 (claims 1-5, 8-16, 18-20) in the reply filed on 10/15/2021 is acknowledged.  Claims 6, 7 and 17 are withdrawn from consideration (claim 7 is withdrawn because it depends on non-elected claim 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-5, 8, 9-11, 14-16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 108919721 A) in view of Uchida (US 20200363125 A1) and Harry (US 3689695 A).
Regarding claim 1, Ren discloses or suggests an oven appliance defining a vertical, a lateral, and a transverse direction (see Figs), the oven appliance comprising: 
a cooking chamber positioned within cabinet (Fig. 2); 
a heating element (6, Fig. 2) positioned within cabinet for heating the cooking chamber 

and a camera assembly comprising: 
a guide rail (“rack”) extending along the vertical direction (see pg. 2 of the English translation disclosing a worm and rack drive mechanism; although not clear from the disclosure that the guide rails extends along a vertical direction, see Fig. 4 of Uchida teaching a worm and rack drive mechanism having a rack 24 extending in the vertical direction for moving a camera 2 vertically; it would have been obvious to incorporate the drive mechanism of Uchida, including the rack, motor, and worm gear, to the camera assembly of Ren since Ren lacks a clear or detailed description of the camera assembly); 
a camera movably mounted to the guide rail (“the camera assembly 4 is fixed to the rack”, see pg. 2 of the English translation; see also Figs. 2 and 4 showing the camera in different vertical positions, which suggests that the camera is movably mounted to the guide rail; see also Fig. 4 of Uchida showing the camera 2 movably mounted to the guide rail 24); 
a drive mechanism (motor and transmission part, including the “worm” and “motor” of drive assembly 5, see pg. 2 of the English translation) mechanically coupled to the camera for moving the camera along the guide rail (see Figs. 2 and 4 showing the camera 4 in different vertical positions on the guide rail; see also Figs. 6 and 7 of Uchida showing a worm 22 and motor 21 coupled to the camera 2 for moving the camera along the guide rail 24)




	Ren fails to disclose:
a heat shield extending around the guide rail and defining a protective cavity for receiving the camera and providing a thermal break from the heating element in the cooking chamber.  

Harry teaches a retractable camera assembly for a vehicle, comprising:  
a protective enclosure (18, Fig. 2) (equivalent to the claimed heat shield; see claim 1 teaching where the enclosure 18 is a protective enclosure) extending around a guide rail (28+32, Fig. 4) and defining a protective cavity for receiving the camera, for example, during inclement conditions (col. 4, lines 53-56) or when it’s not in use (col. 2, lines 6-9).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ren to include a heat shield (i.e., a protective enclosure) extending around the guide rail and defining a protective cavity for receiving the camera and capable of providing a thermal break from the heating element in the cooking chamber (an enclosure is a physical barrier that would slow down the heat transfer between the cooking chamber and the camera).  The motivation to combine is so that the camera can be retracted down into the enclosure/heat shield when not in use.  Retracting the camera into a hidden enclosure below the viewing window of the oven door would not only look more aesthetically pleasing, but it would also provide a user a less obstructed view of the interior of the oven.  Retracting the camera into the protective enclosure would also protect the camera from the high temperatures from the oven.

Regarding claim 2, Ren fails to disclose wherein the drive mechanism comprises: a lead screw mechanically coupled to the camera; and a drive motor for rotating the lead screw to move the camera along the guide rail.  
However, Uchida teaches a camera drive mechanism for a refrigerator, comprising a lead screw (27, Fig. 5) mechanically coupled to the camera (2); and a drive motor (21) for rotating the lead screw to move the camera along a guide rail (25, Fig. 4).  Uchida teaches this drive mechanism for moving a camera vertically, so that the camera can take images inside the refrigerator.   
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify the camera guide and drive assembly of Ren with the one taught by Uchida since the modification is a simple substitution of one camera guide/drive mechanism for another.  
Regarding claim 3, modified Ren discloses wherein the lead screw extends parallel to the guide rail (Uchida, Fig. 5).
Regarding claim 4, modified Ren discloses (see Uchida for citations) wherein the camera assembly further comprises: Page 2 of 6a camera housing (portion of support unit 28 that is sandwiched between the cylindrical bushing and the back of the camera 2, see Fig. 5) extending between a first end (end proximate the back of the camera 2, see Fig. 5) and a second end (end contacting the cylindrical bushing) along the lateral direction, wherein the guide rail (25, shown by the hashed line in Fig. 5) is slidably coupled to the first end and the lead screw (27, Fig. 5) is operably coupled to the second end.
Regarding claim 5, modified Ren discloses (see Uchida for citations) wherein the camera assembly comprises: a bushing (cylindrical portion of support unit 28, see Fig. 5) slidably coupling the camera housing to the guide rail.  
Regarding claim 8, modified Ren discloses wherein the heat shield is positioned at a bottom of the door.  In the modification made for claim 1, it was stated that the camera should be retracted to a hidden enclosure/heat shield positioned below the viewing window (i.e., bottom of the door).  The advantage with this modification is that it maximizes the viewing area for a user to peer into the cooking cavity.  If the camera is retracted to an enclosure that is positioned in the viewing window, then the viewing window would be greatly obstructed by the camera enclosure. 
Regarding claim 9, Ren fails to disclose wherein the heat shield is formed from metal.  However, the Examiner is taking Official Notice that it is well-known and common knowledge that metals are used in high heat environments because they’re heat-resistant (e.g., ovens are made of metal for this reason), and it would have been obvious to form the enclosure/heat shield out of metal because metals are strong and heat-resistant.  
Regarding claim 10, Ren fails to disclose wherein the heat shield is formed into a U-shape.  However, Harry teaches a U-shaped cutout in the enclosure (Fig. 5).  The U-shaped cutout allows the camera to move back and forth along the width of the cab.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ren wherein the heat shield is formed into a U-shape, so that the camera can move along the width the cooking chamber.  The camera can then be positioned to capture a more accurate and detailed image of the food being cooked in the oven.  
Regarding claim 11, Ren discloses wherein the door further comprises: an inner door panel (21, Fig. 3); and an outer door panel (22, Fig. 3) spaced apart from the inner door panel by an air gap, the camera assembly being positioned within the air gap (Fig. 3).
Regarding claim 14, modified Ren discloses (see rejection of claim 1 for citations) a camera assembly positioned within a door of an oven appliance, the camera assembly comprising: a guide rail; a camera movably mounted to the guide rail; a drive mechanism mechanically coupled to the camera for moving the camera along the guide rail; and a heat shield extending around the guide rail and defining a protective cavity for receiving the camera and providing a thermal break from a heating element of the oven appliance.  
Regarding claim 15, modified Ren discloses (see rejection of claim 2 for citations) wherein the drive mechanism comprises: a lead screw mechanically coupled to the camera; and a drive motor for rotating the lead screw to move the camera along the guide rail.  
Regarding claim 16, modified Ren discloses (see rejection of claim 4 for citations) wherein the camera assembly further comprises: a camera housing extending between a first end and a second end along the lateral direction, wherein the guide rail is slidably coupled to the first end and the lead screw is operably coupled to the second end.  
Regarding claim 18, modified Ren discloses wherein the heat shield is a U- shaped piece of sheet metal positioned at a bottom of the door (see rejections of claims 8-10).  
Regarding claim 19, Ren discloses (see rejection of claim 11 for citations) wherein the door further comprises: an inner door panel; and an outer door panel spaced apart from the inner door panel by an air gap, the camera assembly being positioned within the air gap.  
Claims 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 108919721 A) in view of Uchida (US 20200363125 A1) and Harry (US 3689695 A), as applied to claim 1, and further in view of Baker (US 20200154943 A1).
Regarding claims 12, 20, Ren fails to disclose a controller in operative communication with the drive mechanism, the controller being configured for operating the drive mechanism to move the camera to a shielded position within the protective cavity when the oven appliance enters a high temperature mode of operation.  
Harry teaches retracting the camera into a shielded position within the protective cavity (space within cab 18, Fig. 2) (see claim 1 teaching where the enclosure 18 is a protective enclosure), for example, during inclement conditions (col. 4, lines 53-56)
Baker teaches a controller for a cooking device in operative communication with the drive mechanism, the controller being configured for operating the drive mechanism to move the camera to a shielded position when the oven appliance enters a high temperature mode of operation (para. 69). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ren in view of Harry to include a controller in operative communication with the drive mechanism, the controller being configured for operating the drive mechanism to move the camera to a shielded position within the protective cavity when the oven appliance enters a high temperature mode of operation.  The motivation to combine is to protect the camera from the high temperatures in the oven.
Regarding claim 13, Ren fails to disclose wherein the high temperature mode of operation is a self-clean cycle.  However, Baker teaches wherein the oven reaches the maximum temperatures during a self-clean cycle (Para. 38).  And as explained in the rejection of claim 12, Baker teaches moving the camera to a shielded position during a high temperature mode of operation in order to protect the camera (para. 69).  Therefore, it would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ren to move the camera to a shielded position within the protective cavity when the oven appliance enters a high temperature self-clean cycle, in order to protect the camera.  
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762